Title: Thomas Jefferson to Joseph Cabell Breckinridge, 16 July 1815
From: Jefferson, Thomas
To: Breckinridge, Joseph Cabell


          Dear Sir Monticello  July 16. 15.
          I hope that soon after the date of your letter of June 20. you recieved my answer of June 12. to your preceding one of May 14. in compliance with that of June 20. I have written one to mr Baxter, which I inclose open for your perusal, and will ask the favor of you, after perusal, to have delivered to him. Accept the assurance of my great respect.
          Th: Jefferson
        